IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-14-00290-CV

           IN THE INTEREST OF T.R.L. AND C.J.L., CHILDREN



                            From the 18th District Court
                              Johnson County, Texas
                            Trial Court No. D201306196


                           MEMORANDUM OPINION


       Appellants K.L. and J.R.L. each challenge the trial court’s order of termination of

their parental rights to T.R.L. and C.J.L. We will affirm.

       In a proceeding to terminate the parent-child relationship brought under section

161.001 of the Family Code, the Department must establish by clear and convincing

evidence two elements: (1) one or more acts or omissions enumerated under subsection

(1) of section 161.001, termed a predicate violation; and (2) that termination is in the best

interest of the child. TEX. FAM. CODE ANN. § 161.001(1), (2) (West 2014); Swate v. Swate,

72 S.W.3d 763, 766 (Tex. App.—Waco 2002, pet. denied). The factfinder must find that

both elements are established by clear and convincing evidence, and proof of one
element does not relieve the petitioner of the burden of proving the other. Holley v.

Adams, 544 S.W.2d 367, 370 (Tex. 1976); Swate, 72 S.W.3d at 766. If multiple predicate

violations under section 161.001(1) were found in the trial court, we will affirm based on

any one ground because only one predicate violation under section 161.001(1) is

necessary to a termination judgment. In re T.N.F., 205 S.W.3d 625, 629 (Tex. App.—

Waco 2006, pet. denied), overruled in part on other grounds by In re A.M., 385 S.W.3d 74, 79

(Tex. App.—Waco 2012, pet. denied).

        The evidence presented at the bench trial was as follows: Department employee

Viola Hogan testified that she began investigating claims of abuse or neglect of two-

year-old T.R.L. and four-day-old C.J.L. on September 6, 2013 after allegations were

made of drug abuse and domestic violence between their parents K.L. (mother) and

J.R.L. (father). When Hogan first made contact with K.L., K.L. admitted that there was

domestic violence in her relationship with J.R.L. There was no documentation of the

domestic violence, and J.R.L. had not been arrested for it, but K.L. told Hogan that J.R.L.

had hit her during an argument that they had gotten into after J.R.L.’s motorcycle had

been wrecked. K.L. indicated that it was the only domestic-violence incident.

        Regarding the drug-abuse allegation, Hogan asked K.L. to take an oral-swab

drug test, but K.L. refused and said that she did not have “luck” with those in the past.

On Hogan’s request, however, K.L. did go for a urinalysis on September 6. It came back

positive for amphetamines, methamphetamines, and alcohol. Hogan also asked J.R.L.

to submit to a drug test. J.R.L.’s drug test came back negative for all substances, but

Hogan said that she did not observe J.R.L. take the drug test and that the person who

In the Interest of T.R.L. and C.J.L.                                                  Page 2
took the drug test did not present identification.

        Hogan testified that she believed that K.L.’s and J.R.L.’s actions endangered the

physical or emotional well-being of T.R.L. and C.J.L. and that K.L. and J.R.L. placed the

children with persons who engaged in conduct that endangered the children’s physical

or emotional well-being. Hogan explained that T.R.L. and C.J.L. are at an extremely

vulnerable age; T.R.L. also has Williams syndrome, a degenerative disease that requires

extra care to meet his medical needs. Hogan stated that if left in the care of someone

under the influence of drugs or alcohol, the children could be injured accidentally by

that person.

        Finally, Hogan testified that K.L. and J.R.L. have a prior history with Child

Protective Services not only in Texas but also in Washington State. K.L. and J.R.L. have

a total of seven children, four together, none of whom are in their custody.                        The

allegations in previous cases involved drug use. Hogan stated that there have been

multiple interventions with this family to try to address their problems but that none

have been successful.

        CPS caseworker Sherri Sides testified that she had the case from September 25,

2013 to March 1, 2014. She prepared a Service Plan for the parents, but neither J.R.L.

nor K.L. completed any services during the time that she had the case. Notably, the

trial court suspended J.R.L.’s and K.L.’s visitation with the children until they could

take three negative drug tests.1 The court also ordered random drug testing of K.L. and


1 Sides stated that the Department mistakenly allowed one visitation to occur before she learned that the
trial court had suspended the parents’ visitation.


In the Interest of T.R.L. and C.J.L.                                                              Page 3
J.R.L., but when Sides contacted the parents and requested that they submit to at least

two urinalyses, the parents did not take the drug tests. K.L. and J.R.L. likewise never

contacted the Department to take a drug test.

        Sides testified that she was concerned about K.L.’s and J.R.L.’s past drug abuse,

as well as domestic violence between the two parents. Sides said that the Department

believed that the parents’ drug use actually endangered the physical and emotional

well-being of T.R.L. and C.J.L. Sides was especially concerned about the results of the

drug test K.L. took when C.J.L. was only four days old. Sides acknowledged that K.L.

contacted her on more than one occasion to check on the children but stated that she

also believed that K.L. and J.R.L. emotionally harmed the relationship between

themselves and the children by not remaining drug-free and submitting to drug tests so

that visitation could start again. Sides concluded that she believed that termination of

K.L.’s and J.R.L.’s parental rights was in the best interest of the children because of the

children’s ages and vulnerability, especially considering T.R.L.’s medical issues, which

require ongoing medical treatment.

        Amy Gray testified that she became the Department caseworker for T.R.L. and

C.J.L. in March 2014. She continued to provide services and support for the parents in

completing the Service Plan, but the parents were uncooperative.2 Again, notably, on

March 7, K.L. took a drug test that had been requested by Gray; the results were

positive for marijuana. J.R.L. also took a drug test that day; his results were positive for


2K.L. and J.R.L. did submit a certificate of completion for a parenting class, and Gray acknowledged that
K.L. had been to every court hearing. J.R.L. also reported that he was employed but refused to provide
Gray copies of paystubs or paychecks as requested.

In the Interest of T.R.L. and C.J.L.                                                              Page 4
methamphetamines and amphetamines. On June 28, Gray attempted to contact K.L.

and J.R.L. to request that they take another drug test, but their phone numbers were no

longer in service, and Gray was unable to locate them at that time. On September 8,

Gray again contacted K.L. and J.R.L. and requested that they take a drug test, but they

did not do so.

        Gray testified that her concerns were that K.L. and J.R.L. place their own needs

over those of their children and show no interest in parenting or being part of their

children’s lives. The parents have a pattern of continuing to use drugs and refusing to

take advantage of the services offered. Gray explained that in 2010, K.L.’s and J.R.L.’s

parental rights were terminated to other children because of ongoing drug use that they

were unwilling to stop. They do not have custody or guardianship of any of their

children.     Gray stated that K.L.’s and J.R.L.’s lack of action in this case has also

endangered the physical or emotional well-being of T.R.L. and C.J.L. because they had

opportunities to build a bond with the children and failed to take those opportunities.

It is a major concern to Gray for T.R.L. and C.J.L. to be placed back in a home with

parents that they have not had contact with in a year. Specifically, C.J.L. has spent

eleven of his twelve months of life away from K.L. and J.R.L.; therefore, there would be

no bond.

        After the Department rested, J.R.L. testified that he and K.L. are married and live

in a three-bedroom mobile home.           He has done maintenance work for Sabre

Communications for seven years. At the time of trial, he had been working about sixty-

eight hours per week and bringing home about $1,000 each week; he provided a

In the Interest of T.R.L. and C.J.L.                                                 Page 5
paycheck stub to both Gray and another caseworker. He also had about $18,000 in

retirement. J.R.L. stated that he believes that he makes enough money to support the

children.

        Regarding the Service Plan, J.R.L. testified that he and K.L. completed the

parenting classes and attended the court dates but that he had not had an opportunity

to complete the rest because he could not get off of work. He stated that he and Gray

also had some communication breakdowns. He called her twice and left messages, but

she did not return his calls. She did not offer drug tests to K.L. and him, and he would

have taken all the random drug tests if they had been offered. If he took a drug test at

the time of trial, it would have been clean because he was not currently using

methamphetamine.            It had been about a year since the last time he had used

methamphetamine.

        On cross-examination, J.R.L. agreed that it was concerning that he has fathered

multiple children but that he does not have possession of any of them.               He

acknowledged that he used methamphetamine before C.J.L. was born and before the

children were removed; however, he did not agree that his actions placed his children

in immediate danger for their physical and emotional well-being.         Regarding the

positive drug-test results from March 2014, he said, “There’s no way,” and “That can’t

be true.”      He also said that the concerns about domestic violence were not valid

concerns. Although it upset him a little when his nephew wrecked his motorcycle, he

never laid hands on his wife.

        K.L. testified that she and her husband J.R.L. live in a three-bedroom home in a

In the Interest of T.R.L. and C.J.L.                                              Page 6
quiet, peaceful neighborhood. They have four children together. She has three other

children, but she gave guardianship of those children to her mother after their father

was killed.      She is not employed.    Regarding the Service Plan, she had taken the

parenting class and attended the court proceedings. She also contacted the Family

Crisis Center about attending the domestic violence awareness class three or four times

but was on the waiting list. She never received a request from Gray or Sides to take a

drug test. In fact, Gray never returned her calls. K.L. said that she does not do illegal

drugs and that if she took a drug test on the day of trial, it would be negative. She does

not know why the March 2014 drug test came back positive for marijuana. The last

time she used illegal substances was before T.R.L. and C.J.L. were conceived. K.L. also

stated that she was confused about the domestic violence situation when she spoke

with Hogan. Instead, she and J.R.L. are just like any other couple. They have “little

arguments here and there” but not in the presence of the children.

        After the bench trial, the trial court found the following predicate violations as

grounds for termination of K.L.’s and J.R.L.’s parental rights: (1) that they knowingly

placed or knowingly allowed the children to remain in conditions or surroundings that

endangered the physical or emotional well-being of the children (TEX. FAM. CODE ANN.

§ 161.001(1)(D)); and (2) that they engaged in conduct or knowingly placed the children

with persons who engaged in conduct that endangered the children’s physical or

emotional well-being (id. § 161.001(1)(E)). The trial court also found that termination of

K.L.’s and J.R.L.’s parental rights was in the children’s best interest.




In the Interest of T.R.L. and C.J.L.                                                Page 7
                                       Sufficiency of the Evidence

        In their first two issues, both K.L. and J.R.L. challenge the legal and factual

sufficiency of the evidence to support the trial court’s findings on the statutory

predicate grounds. In his third issue, J.R.L. challenges the legal and factual sufficiency

of the evidence to support the trial court’s finding that termination of his parental rights

was in the children’s best interest.            In her third issue, K.L. challenges the factual

sufficiency of the evidence to support the trial court’s finding that termination of her

parental rights was in the children’s best interest.

        The standards of review for legal and factual sufficiency in termination cases are

well established. In re J.F.C., 96 S.W.3d 256, 264-68 (Tex. 2002) (legal sufficiency); In re

C.H., 89 S.W.3d 17, 25 (Tex. 2002) (factual sufficiency).              In reviewing the legal

sufficiency, we view all the evidence in the light most favorable to the finding to

determine whether a trier of fact could reasonably have formed a firm belief or

conviction about the truth of the Department’s allegations. In re J.L., 163 S.W.3d 79, 84-

85 (Tex. 2005); J.F.C., 96 S.W.3d at 265-66. We do not, however, disregard undisputed

evidence that does not support the finding. J.F.C., 96 S.W.3d at 266. In reviewing the

factual sufficiency of the evidence, we must give due consideration to evidence that the

factfinder could reasonably have found to be clear and convincing.               Id. We must

consider the disputed evidence and determine whether a reasonable factfinder could

have resolved that evidence in favor of the finding. Id. If the disputed evidence is so

significant that a factfinder could not reasonably have formed a firm belief or

conviction, the evidence is factually insufficient. Id.

In the Interest of T.R.L. and C.J.L.                                                     Page 8
Statutory Predicate Grounds

        To endanger means to expose to loss or injury, to jeopardize. Tex. Dep’t Human

Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); see also In re M.C., 917 S.W.2d 268, 269

(Tex. 1996). The specific danger to a child’s physical or emotional well-being need not

be established as an independent proposition, but it may be inferred from parental

misconduct. See Boyd, 727 S.W.2d at 533.

        When termination of parental rights is based on section D, the
        endangerment analysis focuses on the evidence of the child’s physical
        environment, although the environment produced by the conduct of the
        parents bears on the determination of whether the child’s surroundings
        threaten his well-being. In re S.M.L., 171 S.W.3d 472, 477 (Tex. App.—
        Houston [14th Dist.] 2005, no pet.). Section D permits termination if the
        petitioner proves parental conduct caused a child to be placed or remain
        in an endangering environment. In re R.D., 955 S.W.2d 364, 367 (Tex.
        App.—San Antonio 1997, pet. denied).

               It is not necessary that the parent’s conduct be directed towards the
        child or that the child actually be injured; rather, a child is endangered
        when the environment creates a potential for danger which the parent is
        aware of but disregards. In re S.M.L., 171 S.W.3d at 477. Conduct that
        demonstrates awareness of an endangering environment is sufficient to
        show endangerment. Id. (citing In re Tidwell, 35 S.W.3d 115, 119-20 (Tex.
        App.—Texarkana 2000, no pet.) (“[I]t is not necessary for [the mother] to
        have had certain knowledge that one of the [sexual molestation] offenses
        actually occurred; it is sufficient that she was aware of the potential for
        danger to the children and disregarded that risk by ... leaving the children
        in that environment.”)). In considering whether to terminate parental
        rights, the court may look at parental conduct both before and after the
        birth of the child. Avery v. State, 963 S.W.2d 550, 553 (Tex. App.—Houston
        [1st Dist.] 1997, no pet.). Section D permits termination based upon only a
        single act or omission. In re R.D., 955 S.W.2d at 367.

Jordan v. Dossey, 325 S.W.3d 700, 721 (Tex. App.—Houston [1st Dist.] 2010, pet. denied);

see also In re C.W., Jr., No. 14-09-00306, 2009 WL 4694946, at *6 (Tex. App.—Houston

[14th Dist.] 2010, no pet.) (mem. op.).

In the Interest of T.R.L. and C.J.L.                                                   Page 9
        Under subsection 161.001(1)(E), the relevant inquiry is whether evidence exists

that the endangerment of the child’s physical well-being was the direct result of the

parent’s conduct, including acts, omissions, or failures to act. In re K.A.S., 131 S.W.3d
215, 222 (Tex. App.—Fort Worth 2004, pet. denied); Dupree v. Tex. Dep't Prot. & Reg.

Servs., 907 S.W.2d 81, 83-84 (Tex. App.—Dallas 1995, no writ).

        Additionally, termination under subsection (E) must be based on more
        than a single act or omission; the statute requires a voluntary, deliberate,
        and conscious course of conduct by the parent. [In re J.T.G., 121 S.W.3d
117, 125 (Tex. App.—Fort Worth 2003, no pet.)]; see TEX. FAM. CODE ANN. §
        161.001(1)(E). It is not necessary, however, that the parent’s conduct be
        directed at the child or that the child actually suffer injury. Boyd, 727
S.W.2d at 533; J.T.G., 121 S.W.3d at 125. The specific danger to the child’s
        well-being may be inferred from parental misconduct standing alone.
        Boyd, 727 S.W.2d at 533; In re R.W., 129 S.W.3d 732, 738 (Tex. App.—Fort
        Worth 2004, pet. denied).

In re T.T.F., 331 S.W.3d 461, 483 (Tex. App.—Fort Worth 2010, no pet.).

         Domestic violence, want of self-control, and propensity for violence may be

considered as evidence of endangerment. See In re B.J.B., 546 S.W.2d 674, 677 (Tex. Civ.

App.—Texarkana 1977, writ ref’d n.r.e.); see also Sylvia M. v. Dallas County Welfare Unit,

771 S.W.2d 198, 204 (Tex. App.—Dallas 1989, no writ) (considering “volatile and

chaotic” marriage, altercation during pregnancy, and mother’s repeated reconciliation

with abusive spouse). Abusive or violent conduct by a parent or other resident of a

child’s home may produce an environment that endangers the physical or emotional

well-being of a child. Ziegler v. Tarrant County Child Welfare Unit, 680 S.W.2d 674, 678

(Tex. App.—Fort Worth 1984, writ ref’d n.r.e.); see also K.A.S., 131 S.W.3d at 222 (violent

or abusive conduct by someone within household is environment that endangers


In the Interest of T.R.L. and C.J.L.                                                   Page 10
children).

        A parent’s illegal drug use and drug-related criminal activity may also support a

finding that the child’s surroundings endanger his physical or emotional well-being. In

re Z.C., 280 S.W.3d 470, 474 (Tex. App.—Fort Worth 2009, pet. denied). And “[b]ecause

it exposes the child to the possibility that the parent may be impaired or imprisoned,

illegal drug use may support termination under section 161.001(1)(E).” Walker v. Tex.

Dep’t Fam. & Prot. Servs., 312 S.W.3d 608, 617-18 (Tex. App.—Houston [1st Dist.] 2009,

pet. denied) (citing Vasquez v. Tex. Dep’t Prot. & Reg. Servs., 190 S.W.3d 189, 195-96 (Tex.

App.—Houston [1st Dist.] 2005, pet. denied) (terminating parental rights despite there

being no direct evidence of parent’s continued drug use actually injuring child)). A

factfinder may reasonably infer from a parent’s refusal to take a drug test that the

parent was using drugs. In re C.R., 263 S.W.3d 368, 374 (Tex. App.—Dallas 2008, no

pet.). A parent’s continued drug use demonstrates an inability to provide for the child’s

emotional and physical needs and to provide a stable environment for the child. In re

F.A.R., No. 11-04-00014-CV, 2005 WL 181719, at *4 (Tex. App.—Eastland Jan. 13, 2005,

no pet.) (mem. op.).

        Both K.L. and J.R.L. argue that the evidence is legally and factually insufficient to

support the trial court’s findings under subsection (D) because the subsection concerns

the suitability of the children’s living conditions and, instead of providing evidence of

the home environment in which the family lived, the Department focused on the

conduct of the parents. K.L. and J.R.L. then argue that the evidence is legally and

factually insufficient to support the trial court’s findings under subsection (E). J.R.L.

In the Interest of T.R.L. and C.J.L.                                                  Page 11
argues that the alleged domestic violence was one single incident that was not

committed in the presence of the children and that one incidence of drug use does not

support the termination of parental rights. K.L. argues that the evidence of her conduct

before the children’s removal, at or around the time of the removal, and after the

removal was insufficient to support a finding that she engaged in conduct or knowingly

placed the children with persons who engaged in conduct that endangered the physical

or emotional well-being of the children.

        First, inappropriate, abusive, or unlawful conduct by persons who live in the

child’s home or with whom the child is compelled to associate on a regular basis in his

or her home represents a part of the “conditions or surroundings” of the child’s home

under subsection (D). In re M.R.J.M., 280 S.W.3d 494, 502 (Tex. App.—Fort Worth 2009,

no pet.). Therefore, K.L.’s and J.R.L.’s conduct is relevant not only under subsection (E)

but also under subsection (D).

        The evidence shows that K.L. admitted to Hogan that J.R.L. hit her on one

occasion even though both K.L. and J.R.L. later denied that the incident occurred. The

evidence also shows that both K.L. and J.R.L. have a history of illegal drug use, not just

one incidence of drug use as argued by J.R.L. According to Hogan and Gray, K.L. and

J.R.L. have a prior history with Child Protective Services not only in Texas but also in

Washington State, and the allegations in those cases involved drug use. Just a few days

after C.J.L. was born, K.L. submitted to a drug test that came back positive for

amphetamines, methamphetamines, and alcohol. And while J.R.L.’s drug test came

back negative for all substances, he admitted that he used methamphetamine before

In the Interest of T.R.L. and C.J.L.                                               Page 12
C.J.L. was born and before the children were removed. Furthermore, after T.R.L. and

C.J.L. were removed from the home and the trial court suspended the parents’ visitation

until they took three negative drug tests, K.L. and J.R.L. apparently continued to use

illegal drugs, as evidenced by their failed drug tests and refusals to take drug tests.

        Considering all the evidence in the light most favorable to the trial court’s

findings, we hold that a reasonable factfinder could have formed a firm belief or

conviction that K.L.’s and J.R.L.’s parental rights should be terminated under

subsections 161.001(1)(D) or 161.001(1)(E). And on their factual-sufficiency complaints,

after considering all of the evidence, we hold that a reasonable factfinder could have

formed a firm belief or conviction that their rights should be terminated. The evidence

is legally and factually sufficient to support the jury’s findings that K.L.’s and J.R.L.’s

parental rights should be terminated under subsections 161.001(1)(D) or 161.001(1)(E).

We overrule K.L.’s and J.R.L.’s first two issues.

Best Interest of the Children

        In determining the best interest of a child, a number of factors have been

considered, including (1) the desires of the child; (2) the emotional and physical needs

of the child now and in the future; (3) the emotional and physical danger to the child

now and in the future; (4) the parental abilities of the individuals seeking custody; (5)

the programs available to assist these individuals; (6) the plans for the child by these

individuals; (7) the stability of the home; (8) the acts or omissions of the parent that may

indicate the existing parent-child relationship is not a proper one; and (9) any excuse for

the acts or omissions of the parent. Holley, 544 S.W.2d at 371-72. This list is not

In the Interest of T.R.L. and C.J.L.                                                 Page 13
exhaustive, but simply indicates factors that have been or could be pertinent. Id.

        The Holley factors focus on the best interest of the child, not the best interest of

the parent. Dupree, 907 S.W.2d at 86. The goal of establishing a stable permanent home

for a child is a compelling state interest. Id. at 87. The need for permanence is a

paramount consideration for a child’s present and future physical and emotional needs.

In re S.H.A., 728 S.W.2d 73, 92 (Tex. App.—Dallas 1987, writ ref’d n.r.e.) (en banc).

        The evidence shows that at the time of trial, T.R.L. and C.J.L. were two years old

and one year old, respectively. T.R.L. has Williams syndrome, a degenerative disease

that requires extra care to meet his medical needs.

        As stated above regarding the statutory predicate grounds, both K.L. and J.R.L.

have a history of illegal drug use. See In re W.E.C., 110 S.W.3d 231, 240 (Tex. App.—Fort

Worth 2003, no pet.) (“Quite often, the best interest of the child is infused with the

statutory offensive behavior.”). According to Hogan and Gray, K.L. and J.R.L. have a

prior history with Child Protective Services not only in Texas but also in Washington

State, and the allegations in those cases involved drug use. Just a few days after C.J.L.

was born, K.L. submitted to a drug test that came back positive for amphetamines,

methamphetamines, and alcohol. And while J.R.L.’s drug test came back negative for

all substances, he admitted that he used methamphetamine before C.J.L. was born and

before the children were removed. Furthermore, after T.R.L. and C.J.L. were removed

from the home and the trial court suspended the parents’ visitation until they took three

negative drug tests, K.L. and J.R.L. failed to build a bond with their children because

they apparently continued to use illegal drugs, as evidenced by their failed drug tests

In the Interest of T.R.L. and C.J.L.                                                    Page 14
and refusals to take drug tests.

        K.L. and J.R.L. testified that they want T.R.L. and C.J.L. back home. K.L. and

J.R.L. live together in a three-bedroom home, and J.R.L. testified that he has stable

employment. During the pendency of the case, both K.L. and J.R.L. also completed

parenting classes. On the other hand, the goal of the Department for T.R.L. and C.J.L. is

relative adoption with the maternal aunt of the children, who lives in Washington State.

An interstate child placement compact home study had been done and approved by

Washington State. She is aware of T.R.L.’s medical conditions and is prepared to have

the children placed in her home.

        Considering all the evidence in relation to the Holley factors in the light most

favorable to the jury’s finding, we hold that a reasonable factfinder could have formed a

firm belief or conviction that termination of J.R.L.’s parental rights was in the children’s

best interest.      On their factual-sufficiency complaints, after considering all of the

evidence, we hold that a reasonable factfinder could have formed a firm belief or

conviction that termination of J.R.L.’s and K.L.’s parental rights was in the children’s

best interest. The evidence is legally and factually sufficient to support the jury’s best-

interest findings. We overrule K.L.’s and J.R.L.’s third issues.

                                          Hearsay

        In their fourth issues, both K.L. and J.R.L. contend that the trial court erred by

admitting the Department’s Exhibits 1 and 2 over the hearsay objections of their

counsel. Any error in the admission of testimony is rendered harmless if the objecting




In the Interest of T.R.L. and C.J.L.                                                 Page 15
party permits the same or similar evidence to be introduced without objection. Gee v.

Liberty Mut. Fire Ins. Co., 765 S.W.2d 394, 396 (Tex. 1989).

        The following relevant exchange occurred:

               Q.     Ms. Gray, I’m handing you what’s been marked as
        Petitioner’s Exhibit 1 and Petitioner’s Exhibit 2. Do you recognize those?

                 A.       They are the drug test results for Mr. and Mrs. [L.].

                 Q.       Exhibit 1, which parent does it pertain to?

                 A.       [K.L.]

                 Q.       And what result does it show?

                 A.       It shows a positive result for marijuana.

                 Q.       And Exhibit 2, which parent does it pertain to?

                 A.       [J.R.L.]

                           [J.R.L.’s Counsel]: Objection, Your Honor. This has
        not been admitted as evidence. I’d object to her reading the results.

                                   THE COURT: I’ll sustain.

                 ….

                              [Department’s Counsel]: Your Honor, I would offer
        Petitioner’s Exhibit 1 and 2 at this time.

                                   (Petitioner’s Exhibit Nos. 1 & 2 Offered)

                            [J.R.L.’s Counsel]: Judge, objection. It’s hearsay.
        Without a business records affidavit filed with the Court 14 days prior to
        trial it’s hearsay.

                                   [K.L.’s Counsel]:    Your Honor, I have the same
        objection.]

                                   THE COURT: I’ll admit the exhibits. Overruled.

In the Interest of T.R.L. and C.J.L.                                                  Page 16
                                   (Petitioner’s Exhibit Nos. 1 & 2 Admitted)

                 Q.       … And Ms. Gray, what was [sic] the results for Mr. [L.]?

               A.    His          test   was   positive    for   methamphetamines    and
          amphetamines.

                Q.      And at this time do you - - is it your belief that they were
          both using illegal substances at that time?

                 A.       Yes, ma’am.

          Although K.L. and J.R.L. objected to the admission of the exhibits, they permitted

the relevant substance of the exhibits (i.e., results of the drug tests) to be admitted

without objection. We therefore hold that even if the trial court erred by admitting the

exhibits, such error was rendered harmless. We overrule K.L.’s and J.R.L.’s fourth

issues.

          Having overruled all of K.L.’s and J.R.L.’s issues, we affirm the trial court’s order

of termination.



                                                          REX D. DAVIS
                                                          Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 5, 2015
[CV06]




In the Interest of T.R.L. and C.J.L.                                                       Page 17
In the Interest of T.R.L. and C.J.L.   Page 18